_ department of the treasury internal_revenue_service te_ge - eo mandatory review commerce street mc 4920-dal dallas tx tax_exempt_and_government_entities_division release number release date date date uil code employer_identification_number person to contact identification_number contact telephone number in reply refer to certified mail - return receipt requested petition with tax_court last day for filing a april 20xx dear this is a final adverse determination revoking your exempt status under sec_501 of the internal_revenue_code our adverse determination was made for the following reasons foundation has failed to provide evidence you are currently operated the exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are nota charitable_organization within the meaning of treasury - regulation sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose we determined that your activities confer a substantial private benefit upon your founders your internal controls are deficient and there was no evidence of any qualified charitable activity therefore you do not operate exclusively for exempt purposes based upon the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective november 19xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax return form_1041 these returns should be filed with the appropriate internal revenue campus for the year ending december 20xx and for all years thereafter the prior year returns were previously submitted to the district_office processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax exempt status was determined by calling revenue service taxpayer advocates office internal ’ or writing to _ faxing ' taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals process etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely renee b wells acting director eo examinations tax_exempt_and_government_entities_division department of the treasury internal_revenue_service te_ge eo examinations commerce street dalias tx date taxpayer_identification_number form tax_year s ended _ december 2cxx 2cxx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process - you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the rs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through norma channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at lf you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter catalog number 34809f ‘--- department of the treasury - internal revenue serco ‘om sec_86a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx primary issue should the sec_501 tax exempt status of the revoked because it is not operated exclusively for tax exempt purposes foundation be facts during the interview with creation of the foundation he attended a seminar conducted by he stated that sometime prior to the an attorney from the seminar covered estate_planning and different ways to protect investment_income according to the main focus of the estate_planning consisted of creating charitable supporting trusts foundation the november xx in the trust agreement referred to as the was created with a_trust agreement dated and an organization were listed as the initial - trustees pursuant to the trust agreement _ was created exclusively as a supporting_organization as described under sec_509 of the code be the supported_organization and have contro over the activities and operation of ‘was to acknowledged to be a disqualified_person and as such a disqualified trustee was to have control_over and was the trust agreement calls for a prohibition on political activity inurement and private benefit there were to be no substantial legislative activities article of the trust agreement states that at all times the board_of trustees shall consist of a sixty-forty split with regard to non-disqualified and disqualified trustees the article further states that a trustee may resign at any time by written instrument to the extent that the resignation does not cause any disqualified_person to be put in control of the trust article of the trust agreement also covers resignation removal or absence of non- disqualified or disqualified trustees in the event that a non-disqualified trustee decides to withdraw ar resign the remaining disqualified trustee is not allowed to make distributions until a new non-disqualified trustee is appointed the trust agreement states that both non-disqualified and disqualified trustees have the power to make investments or cause monies or assets to be invested at any time the trust agreement further states that distributions to supported organizations can only be made by non-disqualified trustees form 886-a rev department of the treasury - internal_revenue_service page -1- bepartment of the treasury - intemal revenue service form 886a explanation of items name of taxpayer schedule no ot exhibit year petiod ended 20xx 20xx filed an application_for recognition of exemption form_1023 on november 19xx it requested exempt status under a as an organization described in sec_501 of the code with a foundation status of a the purposes of as listed on the application were consistent with the trust agreement however the supported_organization on the application is different from the supported_organization as listed in the original trust agreement the trust agreement called for supported_organization the application states that to be the was to be the supported_organization according to at some point between the time that the original trust agreement was signed and the filing of the application tt became evident to attorney that was not going to receive tax exempt status under sec_501 of the code as an organization described in sec_501 as such attorney identified as the supported_organization was never recognized as exempt the trust agreement was amended on march 2cxx to add organization was amended a second time on december xx this amendment removed from the trust agreement and left as the sole supported_organization remained on the trust agreement at that time the trust agreement as a supported on january 2cxx siatus under sec_501 of the code as an organization described in sec_501 the foundation status was determined to be a was issued a determination_letter and received exempt the trust agreement was amended for the third time on december 2cxx this amendment removed as the supported_organization and added lost its tax exempt status in 20xx remained the sole supported_organization per the trust agreement for the period beginning december 2cxx and ending sometime after the conclusion of the 2cxx tax_year in correspondence received from as the representative for the organization stated that briefly associated with attorney organization in the spring of 2cxx it terminated any association with from the fail winter of 20xx as a supported acting was and she further stated that her organization never received any distributions from and that there were no board meetings or elections of any type with regard to the trust agreement was never amended to reflect the fact that in fact terminated their association with trust form 886-acev department of the treasury - internal_revenue_service page -2- - departinent of che treasury intemal revenue service form_88 6a a name of taxpayer explanation of items schedule no or exhibic year period ended 20xx 20xx agreement kept eighteen months after it requested to have its association terminated as the supported_organization for over in 1dollar_figurexx an account established in the name of the 19xx form_1040 schedule a shows that charitable_contribution_deduction transferred from his personal bank account to foundation claimed the asa in 2cxx bank account to an account established in the name of the transferred an additional dollar_figure xx form_1040 schedule a shows that from his personal foundation claimed dollar_figure as a charitable_contribution_deduction in 2cxx account to an account established in the name of the 2cxx form_1040 schedule a shows that transferred another as a charitable_contribution_deduction from his personal bank foundation claimed the for the period of december xx through the end of the tax_year ended december 20xx there had been no grants to any of the above referenced supported organizations during the period of the examination from january 2cxx through december 20xx there are no board_of director's minutes for any meetings there are no records of any meetings of any kind there were no elections of any board members there are no documents explaining why grants were not made there is no documentation indicating that there were any transactions other than the transfers of to attorney described below funds in the december xx telephone interview with relied on attorney investing to take care of all funds he stated that he business matters as well as also stated that at some point after he donated the funds to called attorney be transferred to the written explanation provided by attomey telephone interview with occurred with his permission via a telephone conversation with and requested that the money in the in the december 20xx he confirmed that the transfer of funds there is no written documentation of this conversation only account received for establishing and investing for does not have records that provide any detail of legal fees that in the interview with - got paid or any recollection as to he had no recollection for how much _ form 886-a rev depastment of the treasury - internal_revenue_service page -3- form_886 a department ot the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year periad ended 20xx 20xx what the original agreement called for attorney how much he received did not respond to inquiries into attomey states in an email to cpa and power_of_attorney for that trust account records show receipt of funds on three separate dates the first being february 2x in the amount of second being on june 2x in the amount of i august 2x in the amount of dollar_figure the and the third being on in that same email message states that the received from was invested in sold its undisclosed because _ of at an undisclosed date the date is assets to has no records detailing any investment transactions fo this office in a letter from directors for disclosed that he received verbal confirmation from money from in disclosed that he is on the board_of and is also a shareholder to invest the has produced a stock certificate that shows ownership of that same stock certificate shows shares of ' attorney daughter as the secretary for an unrelated u s district_court case 05-cv-1328- bd references the value of stock and the low value that it has the court agreed to a value of dollar_figure has a stock held by per share theretore the total value of current value of dollar_figure during the interview holder and chairman of the board for he did not know that daughter was asked if he knew that and was a stock stated that is secretary for law sec_501 of the code exempts from federal_income_tax organizations organized and operated exclusively for charitable educational and other exempt purposes provided that no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order to be exempt as an organization described in sec_501 of the code the organization must be one department of the treasury - internal_revenue_service form 886-acev page -4- form sec_86a name of taxpayer explanation of items department of the treasury - inrernal revenue service schedule no or exhibit year period ended 20xx 20xx that is both organized and operated exclusively for one or more purposes specified in that section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will not be regarded as operated exclusively for exempt purposes if more than an insubstantial part of its activities is not in furtherance of exempt purposes sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part fo the benefit of private shareholders or individuals the words private shareholder or individual’ refer to persons having a personal and private interest in the activities of the organization sec_1 c -1 d ii of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuais the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_509_a_-4 of the regulations addresses permissible beneficiaries in that it specifies that a supporting_organization will be regarded as operated exclusively to it engages solely support one or more specified publicly supported organizations only if in activities which support or benefit the specified publicly supported organizations an organization will be regarded as operated exclusively to support or benefit one or more publicly supported organizations if than a private_foundation which is described in sec_501 it supports or benefits an organization other in 326_us_279 the united_states truly exempt purposes the supreme court held that regardless of the number of a single substantial non-exempt purpose will preclude exemption under presence of sec_501 c 92_tc_1053 defines private benefit as non-incidental benefits conferred on disinterested persons that serve private interests securities_and_exchange_commission v megafund corporation stanley a leitner sardaukar holdings ibc and bradley c stark cig ltd and james a rumpf individually and d b a cilak international 05-cv-01328 sets value of moondoggie stock department of the treasury - internal_revenue_service form 886-a crev page -5- department of the treasure - inemal revenue sercice form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20kx revenue_ruling service provided to a private party that they would have otherwise had to purchase in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator's family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 government's position the sec_501 c tax exempt status of the effective november x because it is not operated exclusively for tax exempt purposes foundation should be revoked in contrast to sec_1_501_c_3_-1 of the regulations which calls for an organization to be organized and operated for a public rather than a private benefit has indulged in substantial acts of private benefit with regard to its dealings with attomey also stand in contrast to sec_1_501_c_3_-1 of the regulations in that more than an insubstantial part of its activities have been for the private benefit of attorney the activities of has not engaged in any charitable activities since its inception and has made to over the three year period from xx through 2cxx and received no charitable grants from its inception until late xx dollar_figure the tax_benefit on his personal federal tax_return in the form of chantable contribution deductions totaling transfer of money from the over that same time frame this transfer of funds was accomplished not with written documentation but by verbal approval from the only other activity engaged in by bank account to attorney to attorney donated was the during the two year period beginning january 2cxx and ending december 20kx did not make any grants to any sec_501 charity in fact according to there never were any grants to a sec_501 charity prior to the two year period being examined and there were no grants to a sec_501 charity until sometime in the later half of 2oxx form 886-acrey departmen of the treasury - lurernal revenve service page -6- department of che treasury - later revenue sezvice schedule no or form_886 a nae name of taxpayet explanation of items exhibit year period ended 20xx 20xx funds instead of being distributed to a legitimate and designated sec_501 charity went to attorney company called who in turn invested these funds in a purportedly for at some undisclosed point in time company called shareholder of a further connection between attorney and has admitted to being the chairman of the board for is that and transferred its assets to a is a attorney daughter is an officer of where she holds the position of secretary further evidence of the private benefit to attorney that after the end of the tax_year ended december 2ixx transferred their funds to ‘is the fact that from the time in xx xx and 2gx until sometime had exclusive access to funds to invest or do with as he pleased claims it was unable to locate and maintain a relationship with a qualified sec_501 charity to whom to distribute money it is beyond any reasonable measure to accept as fact that could not find one single qualified_organization to support since inception as the only activity of use private benefit to attorney was the transfer of funds for attorney personal made up more than an insubstantial part of activities with the only activity of being the transfer of funds to attorney has operated more for a private rather than a public benefit as in the case of better business bureau of washington d c v united_states the private benefit present in this case is substantial and destroys the exempt status of the organization the only activity and only apparent purpose of was the transfer to invest as he saw fit for his personal and subsequent use of funds by attorney gain as in the case of american campaign academy v commissioner there were non- incidental_benefits conferred on disinterested persons that serve private interests the benefit enjoyed by attorney is not incidental but is more reasonably construed as a purposeful event caused by attorney the benefit enjoyed by attorney and constitutes private benefit in that the trustee for public was denied the receipt of any benefit because no grants were distributed to a supported_organization has not operated exclusively for charitable purposes and considering the as extensive private benefit enjoyed by attorney shouid be revoked retroactive revocation is appropriate because disclose in its application that it would be operated primarily for the benefit of attorney the tax exempt status of failed to form 886-arev deparuncat of the treasury - internal_revenue_service page -7- department of the treasury - intesnsl revenue service form 886a - name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx and or an organization which he owns and controls it failed to disclose that it would make no grants to public_charities taxpayer’s position the taxpayer has agreed to revocation of exempt status alternative issue should the private_foundation foundation be reciassified as a facts the 19xxx in the trust agreement foundation was created with a_trust agreement dated november and the were listed as the initial trustees pursuant to the trust agreement was to be a supporting_organization and was to support the exclusively the supported_organization was to have control_over the activities and operation of was to have controi over from march 2cxx through december 2cxx the trust agreement was amended three times each amendment changed the organization that was to be supported each new supported_organization was to have contro over the trust the december xxx amendment added supported_organization as the sole in correspondence received from the representative for the organization stated the following was briefly associated with attorney organization when told by irs was under investigation she terminated any association with foundation she further stated that her organization never received any distributions from regard to and that there were no board meetings or elections of any type with agents in the spring of 20xx that attorney from the fall winter of 2cxx as a supported acting as and the the trust agreement was never amended to reflect the fact that terminated its association with in fact trust agreement kept eighteen months after it requested to have its association terminated as the supported_organization for over form 886-a rev department of the treasury - internal_revenue_service page -8- _ we internal revence service deparenent of the treasury explanation of items form_886 a name of taxpayer there were no grants made to any supported_organization there was no measure of control provided by any supported_organization there were no elections of directors by any supported_organization and there were no board meetings of any kind attended by any of the above referenced supported organizations schedule no or lxhibit year period ended 20xx 20xx has stated that at some point after he contributed the funds to attorney called account be transferred to transferred all of the money in the and requested that the money in the complied witr account to verbal request and there is no written documentation of this conversation only the written explanation provided by attorney in the december 2cxx telephone interview with _ he confirmed that the transfer of funds occurred with his permission via a telephone conversation with funds to the the only activity ever conducted by promoter so that he could invest the funds as he saw fit the funds were ultimately invested in a company in which attorney the board and his daughter was an officer held stock and was the chairman of was to transfer at no time from above listed supported organizations attend meetings elections or exert any measure of control_over inception through the years under examination did any of the for additional facts see facts section of the primary position revocation law code sec_509 defines a supporting_organization as an organization which a a - is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in paragraph a or a and a b is - a b i operated supervised or controlled by one or more organizations described in paragraph a or a a b ii supervised or controlled in connection with one or more such organizations or form 886-acrev department of the treasury - internal_revenue_service page -9- deparemen of the teeasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx a b iif operated in connection with one or more such organizations and a c - is not controlled directly or indirectly by one or more disqualified persons as defined in code sec_4946 other than fourdation managers and other than one or more organizations described in paragraph or code sec_4946 states that the term disqualified_person means with respect to a private_foundation a person who is a substantial_contributor to the foundation code sec_4946 defines disqualified persons as members of the family of an individual as ones spouse ancestors children grandchildren great grandchildren and the spouses of children grandchildren and great grandchildren regulation sec_1_507-6 defines the term substantial contributor’ as except as provided in subparagraph of this paragraph with respect to a private_foundation any person within the meaning of sec_7701 whether or not exempt from taxation under sec_501 who contributed or bequeathed an aggregate amount of more than dollar_figure to the private_foundation if such amount is more than percent of the total contributions and bequests received by the private_foundation before the close of the taxable_year of the private_foundation in which a contribution or bequest is received by the foundation from such person in the case of a_trust the term substantial contributor’ also means the creator of the trust such term does not include a governmental_unit described in sec_170 regulations sec_1_509_a_-4 regarding the organizational_test of a a organization states that in general --an organization is organized exclusively for one or more of the purposes specified in sec_509 only if its articles of organization as defined in dollar_figure c -1 b i limit the purposes of such organization to one or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of the purposes referred to in subdivision i of this subparagraph iii state the specified publicly supported organizations on whose behalf such organization is to be operated within the meaning of paragraph d of this section and porm - acrev department of the treasury - internal_revenue_service page -10- fonn 886a department of the treasury - intemal revenue service explanation of items name of taxpayet 20xx 20xx schedule no or exhibit vear period ended iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations referred to in subdivision iii of this subparagraph purposes --in meeting the organizational_test the organization's purposes as stated in its articles may be as broad as or more specific than the purposes set forth in sec_509 therefore an organization which by the terms of its articles is formed for the benefit of one or more specified publicly supported it otherwise meets the other requirements of this paragraph be organizations shail if considered to have met the organizational_test similarly articles which state that an organization is formed to perform the publishing functions of a specified university are sufficient to comply with the organizational_test an organization which is operated supervised or controlied by within the meaning of paragraph g of this section or supervised or controlled in connection with within the meaning of paragraph h of this section one or more sec_509 or organizations to carry out the purposes of such organizations will be considered as meeting the requirements of this paragraph if the purposes set forth in its articles are similar to but no broader than the purposes set forth in the articles of its controlling sec_509 or organizations limitations -an organization is not organized exclusively for the purposes set forth in sec_509 if its articles expressly permit it to operate to support or benefit any organization other than those specified publicly supported organizations referred to in subparagraph iii of this paragraph thus for example an organization will not meet the organizational_test under sec_509 if its articles expressly empower it to pay over any part of its income to or perform any service for any organization other than those publicly supported organizations specified in its articles within the meaning of paragraph d of this section the fact that the actual operations of such organization have been exclusively for the benefit of the specified publicly supported organizations shall not be sufficient to permit it to meet the organizational_test regulations sec_1_509_a_-4 pertains to the organizational_test and provides a definition of the term specified organizations used in code sec_509 in general -in order to meet the requirements of sec_509 an organization must be organized and operated exclusively to support or benefit one or more specified publicly supported organizations the manner in which the publicly supported organizations must be specified in the articles for purposes of sec_509 will depend upon whether the supporting organizationis operated supervised or controlied by or supervised or controlled in connection with within the meaning of paragraph g and h of this section such department of the treasury - internal_revenue_service form -amev page -11- form rr6 a departrnent of the treasury - incemal revenue service name of taxpayer 20xx 20xx explanation of items schedule no or xhibit year period ended organizations or whether it is operated in connection with within the meaning of paragraph i of this section such organizations nondesignated publicly supported organizations requirements i except as provided in subdivision iv of this subparagraph in order to meet the requirements of subparagraph of this paragraph the articles of the supporting_organization must designate each of the specified organizations by name unless a the supporting_organization is operated supervised or controlled by within the meaning of paragraph g of this section or is supervised or controlled in connection with within the meaning of paragraph h of this section one or more publicly supported organizations and b the articles of organization of the supporting_organization require that it be operated to support or benefit one or more beneficiary organizations which are designated by class or purpose and which inciude the publicly supported organizations referred to in subdivision i a of this subparagraph without designating such organization by name or publicly supported organizations which are closely related in purpose or function to those publicly supported organizations referred to in subdivision i a or this subparagraph without designating such organization by name ii if a supporting_organization is described in subdivision i a of this subparagraph it will not be considered as failing to meet the requirements of subparagraph of this paragraph that the publicly supported organizations be specified merely because its articles of organization permit the conditions described in subparagraphs i ii and iii and i a and b of this paragraph nondesignated publicly supported organizations scope of rule -if the requirements of subparagraph i a of this paragraph are met a supporting_organization will not be considered as failing the test of being organized for the benefit of specified organizations solely because its articles i permit ihe substitution of one publicly_supported_organization within a designated class for another publicly_supported_organization either in the same or a different class designated in the articles form 886-artey department of the treasury - incernal revenue service page -12- denartment af the treasury - entemal revenue service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx ii permit the supporting_organization to operate for the benefit of new or additional publicly supported organizations of the same or a different class designated in the articles or iii permit the supporting_organization to vary the amount of its support among different publicly supported organizations within the class or classes of organizations designated by the articles designated publicly supported organizations i if an organization is organized and operated to support one or more publicly supported organizations and it is operated in connection with such organization or organizations then except as provided in subparagraph iv of this paragraph its articles of organization must for purposes of satisfying the organizational_test under sec_509 designate the specified organizations by name under the circumstances described in this subparagraph a supporting_organization which has one or more specified organizations designated by name in its articles will not be considered as failing the test of being organized for the benefit of specified organizations solely because its articles a permit a publicly_supported_organization which is designated by class or purpose rather than by name to be substituted for the publicly_supported_organization or organizations designated by name in the articles but only if such substitution is conditioned upon the occurrence of an event which is beyond the control of the supporting_organization such as loss of exemption substantial failure or abandonment of operations or dissolution of the publicly_supported_organization or organizations designated in the articles b permit the supporting_organization to operate for the benefit of a beneficiary organization which is not a publicly_supported_organization but only if such supporting_organization is currently operating for the benefit of a publicly_supported_organization and the possibility of its operating for the benefit of other than a publicly_supported_organization is a remote contingency or c permit the supporting_organization to vary the amount of its support between different designated organizations so jong as it meets the requirements of the integral part test set forth in paragraph i of this section with respect to at least one beneficiary organization ii if the beneficiary organization referred to in subdivision i b of this subparagraph is not a publicly_supported_organization the supporting form 886-a tev departement of the treasury - internal_revenue_service page -13- form 886a name of taxpayer explanation of items schedule no ot exhibit year period bnded 20xx 20xx depazemenr of the treasury - toternal revenue seevice - pay organization will not then meet the operational_test of paragraph e of this section therefore if a supporting_organization substituted in accordance with such subdivision i b a beneficiary other than a publicly_supported_organization and operated in support of such beneficiary organization the supporting_organization would not be described in sec_509 in revrul_79_197 1979_1_cb_204 it was held that a newly created nonprofit organization is to pay its future income until a specific amount has been paid to specified organizations described in sec_509 or a of the code that appoint a majority of its governing body the organization will dissolve after the specific amount has been paid and will distribute its assets to such specifled organizations that a contributor named in its articles of organization selects the organization is a private_foundation and not a supporting_organization regulations sec_1_509_a_-4 references the operational_test a a organization must comply with permissible beneficiaries -a supporting_organization will be regarded as it engages operated exclusively to support one or more specified publicly supported organizations hereinafter referred to as the operational test’ only if solely in activities which support or benefit the specified publicly supported organizations such activities may include making payments fo or for_the_use_of or providing services or facilities for individual members of the charitable_class benefited by the specified publicly_supported_organization a supporting_organization may also for example make a payment indirectly through another unrelated organization to a member of a charitable_class benefited by a specified publicly_supported_organization but only if such a payment constitutes a grant to an individual rather than a grant to an organization in determining whether a grant is indirectly to an individual rather than to an organization the same standard shall be applied as in sec_53_4945-4 of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified it supports or benefits an organization publicly supported organizations even if other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or in connection with such publicly supported organizations or which is described in sec_511 however an organization wil not be regarded as operated exclusively if any part of its activities is in furtherance of a purpose other than supporting or benefiting one or more specified publicly supported organizations permissible activities -a supporting_organization is not required to pay over its income to the publicly supported organizations in order to meet the operational_test it may satisfy the test by using its income to carry on an independent activity or program which supports or benefits the specified publicly supported form 886-arev department of the treasury - internal_revenue_service page -14- deparnment of the treasury - enterna revenue service fonn 886a explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx organizations all such support must however be limited to permissible beneficiaries in accordance with subparagraph of this paragraph the supporting_organization may also engage in fund raising activities such as solicitations fund raising dinners and unrelated_trade_or_business to raise funds for the publicly supported organizations or for the permissible beneficiaries regulations sec_1 509a -4 f regarding the nature of relationships required for sec_509 organizations provides in general - sec_509 describes the nature of the relationship required between a sec_501 c organization and one or more publicly supported organizations in order for such sec_501 organization to qualify under the provisions of sec_509 to meet the requirements of sec_509 an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations if an organization does not stand in one of such relationships as provided in this paragraph to one or more publicly supported organizations it is not an organization described in sec_509 types of relationships - sec_509 b sets forth three different types of relationships one of which must be met in order to meet the requirements of subparagraph of this paragraph thus a supporting_organization may be i operated supervised or controlled by ii supervised or controlled in connection with or iii operated in connection with one or more publicly supported organizations requirements of relationships -although more than one type of relationship may exist in any one case any relationship described in sec_509 must insure that i the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and il the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations general description of relationships -in the case of supporting organizations which are operated supervised or controlled by one or more publicly supported organizations the distinguishing feature of this type of form 886-a rev department af the treasury - internal_revenue_service page -15- form 886a name of tax explanation of items department of the treasury - intema revenue service schedule no or baxhibit year period ended 20xx 20xx ame ons payes relationship is the presence of a substantial degree of direction by the publicly supporied organizations over the conduct of the supporting_organization as described in paragraph g of this section in the case of supporting organizations which are supervised or controlled in connection with one or more publicly supported organizations the distinguishing feature is the presence of common supervision or control among the governing bodies of all organizations involved such as the presence of common directors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with one or more publicly supported organizations the distinguishing feature is that the supporting_organization is responsive to and significantly involved in the operations of the publicly_supported_organization as described in paragraph i of this section regulation sec_1_509_a_-4 defines the meaning of operated supervised or controlled by i each of the items operated by supervised by and controlled by’ as used in sec_509 presupposes a substantial degree of direction over the policies programs and activities of a supporting_organization by one or more publicly supported organizations the relationship required under any one of these terms is comparable to that of a parent and subsidiary where the subsidiary is under the direction of and accountable or responsible to the parent organization this relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of one or more publicly supported organizations ii a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 even though its governing body is not comprised of representatives of the specified publicly supported organizations for whose benefit it is operated within the meaning of sec_509 a supporting_organization may be operated supervised or controlled by one or more publicly supported organizations within the meaning of sec_509 and be operated for the benefit of one or more different publicly supported organizations within the meaning of sec_509 only if demonstrated that the purposes of the former organizations are carried out by benefiting the latter organizations it can be regulations sec_1_509_a_-4 regarding control by disqualified persons states that in general -under the provisions of sec_509 a supporting_organization may not be controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation department of the treasury - internal_revenue_service form 886-a rev page -16- form_886 a department of the treasury - intemal reveaue service name of taxpayer explanation of tems schedule no or exhibit year period ended 20xx 20xx a_ the substantial organization contributor to be considered to a representative of a person who is such managers and other than one or more publicly supported organizations a disqualified_person with respect to a supporting lf organization as the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of any substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization except as provided in subparagraph of this paragraph a supporting_organization will be controlled directly or indirectly by one or more disqualified persons if the voting power of such persons i sec_50 percent or more of the total voting power of the organization's governing body or if one or more of the total voting power of the organization's governing body or if one or more of such persons have the right to exercise veto power over the actions of the a foundation is composed of five trustees none of whom has a veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will be controlled directly or indirectly by one or more disqualified persons by reason of this fact alone however ail pertinent facts and circumstances including the nature diversity and income yield of an organization's holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting rights with respect to stocks in which members of its governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization as set forth above itis the government's primary position that the tax exempt status of the should be reclassified as a private_foundation form 886-acrev foundation should be revoked alternatively the government’s position department of the treasury - interna revenue service the governing body of be considered to foundation page -17- thus not if department of the treasury - internal revere service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx onpey due to congressional concerns about wide-spread abuses of their tax-exempt status by private_foundations private_foundations were defined and subjected to significant regulations and controls by the tax reform act of the definition of a private_foundation is intentionally inclusive so that all organizations exempted from tax by sec_501 c are private_foundations except for those specified in sec_509 through ree foundation charitable_trust v gommissioner see quarrie supra currently is excepted from private_foundation_status because it is currently classified as an organization described in sec_509 which defines supporting organizations public_charities organizations described in sec_501 that meet the requirement of sec_509 or are excepted from private_foundation_status on the theory that their exposure to public scrutiny and their dependence on public support keep them from the abuses to which private_foundations are subject supporting organizations are similarly excepted from private_foundation_status supporting organizations are excepted if they are subject_to the scrutiny of public_charities that provide sufficient oversight to keep supporting organizations from the types of abuses to which private_foundations are prone quarrie f 2d pincite sec_509 organizations must meet all three of the following tests organizational and operational tests under sec_509 a relationship_test under sec_509 lack of disqualified_person control test overall these tests are meant to ensure that a supporting_organization is responsive to the needs of a public charity and intimately involved in its operations and that the public charity or publicly_supported_organization is motivated to be attentive to the operations of the supporting_organization and that it is not controlled directly or indirectly by disqualified persons the first and third tests are not satisfied in this case operational_test fails the operational_test set forth in sec_1_509_a_-4 a supporting_organization will be regarded as operated exclusively to support a specified publicly_supported_organization s only if it engages in activities which support or benefit the specified publicly supported organizations s as was discussed under the primary has served private interests and has operated for the benefit of issue above attorney and or an organization which he owns and controls therefore it has not established that it operated exclusively for the benefit of the publicly supported organizations form a crev department of the treasury - inte mal revenue service page -18- wee’ form_886 a department of the treasury - internal revenus service name of taxpayer explanation of items schedule no ot exhibit year period ended 20xx 20xx relationship_test as set forth in sec_1_509_a_-4 f there are three permissible relationships a operated supervised or controlled by b supervised or controlled in connection with and c operated in connection with one or more publicly supported organizations the relationships operated supervised or controlled by’ and supervised or controlled in connection with presuppose a substantial degree of direction over the policies programs and activities of the supporting_organization by a publicly_supported_organization the operated supervised or controlled by relationship is established by the fact that a majority of the officers directors or trustees of the supporting_organization are appointed or elected by the governing body members of the governing body officers acting in their official capacity or the membership of the publicly_supported_organization the supervised or controlled in connection with relationship is established by the fact that there is common supervision or control by the persons supervising or controlling both the supporting and the publicly supported organizations l e that control or management of the supporting_organization is vested in the same persons that control or manage the publicly_supported_organization in the present case there are two trustees on paper the publicly supported a organization is supposed to have of the voting control while has technicatly disqualified_person ha sec_40 of the voting control therefore satisfied the requirements of being in a relationship operated supervised or controlled by the primary charity as set forth below in actuality this requirement was not satisfied control by a disqualified_person is under the control of a disqualified_person is not a supporting_organization under code sec_509 because it is controlled directly or indirectly by one or more disqualified persons is a disqualified_person because he is a substantial_contributor as defined in code sec_4946 he is the only contributor to trust agreement provides for two trustees with the publicly supported charity having of the vote there were no board meetings or other indication that any publicly_supported_organization had any involvement in the operations of while the the first listed supported_organization received tax exempt status the second listed supported_organization never _ lost its tax exempt status in 2c - the third listed department of the treasury - internal_revenue_service form 886-arev page -19- tepariment of the treasury - internal_revenue_service form 886a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx 20xx supported_organization organization but thought it withdrew as described below never had any input into is a qualified sec_501 trustee in early 2x and as operations was the designated supported_organization per the trust agreement from december 2x until sometime after the end of the december 2x tax_year provided with any monetary grants during the examination it was determined that never asked for and was not had no contact with the beneficiary organization there were no meetings no elections and no support provided in addition the beneficiary had no influence over any decisions made remained listed-as a trustee despite its request that the relationship be terminated it acknowledged that it had no control_over operations the only activity of attorney and approved it was the distribution of ail of its funds to this was accomplished by a telephone call between attorney there is no evidence the board considered this action or sec_1_509_a_-4 provides that for purposes of sec_509 an organization will be considered controlled if the person by reason of his position or authority may require the organization to perform any act which significantly affects its operations or prevents such organization from performing such act circumstances are taken into consideration in determining whether a disqualified_person controls an organization id there is no indication that any representatives of the specified public_charities had any input into the operations of all facts and thus a disqualified_person directly controlled accordingly if its exempt status is not revoked private_foundation because it does not qualify as a supporting_organization under the requirements set forth in sec_1_509_a_-4 this reclassification is effective november 1xx retroactive reclassification is appropriate because did not disclose in its application that it would not operate to benefit the specified public charity and that it would be controlled by a disqualified_person should be reclassified as a taxpayer's position the taxpayer has agreed to revocation of exempt status form a rev department of the treasury - internal_revenue_service page -20- departmen of the treasury - internal revenue aenice form 886a explanation of items name of taxpayer schedule no or exhibit year period ended 20xx 20xx conclusion foundation does not qualify for tax exempt status under irc section the a as an organization described in sec_501 of the code the existence of substantial private benefit combined with the lack of proper controls and the lack of any qualified_activity indicates that exempt_organization revocation of the tax exempt status of proposed should not be allowed to continue as a tax foundation is alternately the private_foundation as defined in sec_509 of the code foundation should be reclassified as an organization that is a form_8 86-acrev page -21- department of the treasury - lacernal reveaue service
